

115 HR 4759 IH: FOMC Representation Improvement Act
U.S. House of Representatives
2018-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4759IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2018Mr. Williams introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Reserve Act to revise the membership of Federal Open Market Committee, and for other purposes. 
1.Short titleThis Act may be cited as the FOMC Representation Improvement Act. 2.Membership of Federal Open Market CommitteeSection 12A(a) of the Federal Reserve Act (12 U.S.C. 263(a)) is amended— 
(1)in the first sentence, by striking five representatives of the Federal Reserve banks to be selected as hereinafter provided and inserting one representative from each of the Federal Reserve banks; (2)in the second sentence, by striking and, beginning and all that follows through San Francisco; and 
(3)by striking the third and fourth sentences. 